PARTIAL CONFESSION OF ERROR

PER CURIAM.
Pursuant to the State’s partial confession of error, we vacate that portion of the trial court’s order denying the defendant’s motion for post-conviction relief in case numbers 95-39193 and 95-36740 and affirm that portion of the trial court’s order denying the defendant’s motion for post-conviction relief in case number 99-4496. On remand, the State properly concedes that the defendant should receive credit for the community control and prison time served in case numbers 95-39193 and 95-36740 to the extent that the total community control does not exceed two years and the aggregate resentences do not exceed the statutory maximum.
Reversed and remanded with directions.